Proceeding pursuant to article 78 of the Civil Practice Act to review (1) a determination made by respondents constituting the Town Board of the Town of Islip, conditionally granting an application of respondent corporation (a) to change the zone of two contiguous parcels of land on Fire Island owned by it from “ Residence B-A-A ” to “ Residence D ” and “ Business ”, respectively, and (b) to authorize the erection, on the parcel rezoned as “Residence D”, of a structure called a “boatel” for the accommodation of waterborne transients, and (2) a determination by respondent building inspector, granting a permit to respondent corporation for the erection of such “ boatel ”. The appeal is from an order dismissing the proceeding. Order unanimously affirmed, without costs. No opinion.
Present — Nolan, P. J., Beldoek, Ughetta and Hallinan, JJ.; Wenzel, J., not voting.